This is a civil action at law for the recovery of one hundred thirty dollars rent, alleged to be due under the terms of a written lease. The defendants sought no affirmative relief. There was judgment for plaintiffs in the sum of one hundred thirty dollars. Defendants gave notice of appeal. *Page 473 
Under Article IV, § 4, of the state constitution, the appellate jurisdiction of the supreme court does not extend to this kind of civil action at law, when the original amount in controversy does not exceed the sum of two hundred dollars.
Appeal dismissed.